As filed with the Securities and Exchange Commission on April 13, 2012 Registration No. 33-96668 811-09092 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORMN-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x PRE-EFFECTIVE AMENDMENT NO. o POST-EFFECTIVE AMENDMENT NO. 20 x AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 AMENDMENT NO. 22 x (Check appropriate box or boxes) FIRST EAGLE VARIABLE FUNDS (Exact name of registrant as specified in charter) 1345 Avenue of the Americas New
